DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electronic components, claims 1 and 10” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
None of the figures shows “the electronic components” mounted on the circuit board or on the “EPZ” of the circuit board.  Please, revise.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-6 are objected to because of the following informalities:
Regarding claims 3-5, each line 1, please, change “comprising” to - - further comprising - - for proper reading.
Regarding claim 6 depended on claim 2, line 2, please, change “a joined portion” to - - the joined portion - - for proper reading.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter (U.S. Patent 7,358,106) in view of Hama et al. (U.S. Patent 6,690,891).
As to claim 1, Potter discloses a shield case (405), joined to a circuit board (410) on which electronic component (440) are mounted and covering the electronic component (440) as shown in figures 4a-4b, comprising:
a top plate portion (top portion above the circuit board 410 (not label) of the cap 405, hereafter called A) covering the electronic component (440); and
a plurality of terminal leg portions (side leg portion perpendicular to the top portion A, not label) formed in a way of projecting in a direction intersecting with the top plate portion from a peripheral edge portion of the top plate portion; wherein
each of the plurality of terminal leg portions has:
a leg portion (the portion perpendicular to the top portion of the cap 405, hereafter called B) stretching from the top plate portion; a terminal portion (the parallel portion to the surface with the circuit board 410 and perpendicular to the element B, hereafter called C) which extends in a direction intersecting with the leg portion from a front-end of the leg portion and is joined to the circuit board (410); and
an expansion terminal portion (the portion formed on the side surface of the circuit board 410, hereafter called D) which is formed by bending a front-end portion of each of the terminal portions along an end surface of the circuit board (figure 4b) and has a length exceeding a thickness of the circuit board (see figure 4b).
Potter does not specifically disclose the circuit board having electronic components mounted on.
Hama teaches an electromagnetic shielding plate (100) cover a circuit board (200) in which a plurality of electronic components (see figure 3) mounted on.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a teaching of Hama employed in the shielding case of Potter in order to provide more functionality of the electronic components mounted on the circuit board.
Regarding claim 2, Potter as modified by Hama disclose the expansion terminal portion (D) has a joined portion (450, figure 4b which is bent in a direction intersecting with the end surface of the circuit board (410) and which has a bottom surface along a back surface opposite to the mounting surface.
Regarding claim 4, Potter as modified by Hama teaches a penetration hole (107) on the joined surface of each of the terminal portions (106) that is joined to the circuit board (200) or on the bottom surface of the joined portion.
Regarding claim 6, Potter as modified by Hama discloses the expansion terminal portion  (D) has a joined portion (450) elongating in a direction parallel to the end surface of the circuit board.
Regarding claim 7, Potter as modified by Hama discloses each of the expansion terminal portions (D) abuts against the end surface of the circuit board (410).
Regarding claim 8, Potter as modified by Hama discloses each of the expansion terminal portions (D) is separated from the end surface of the circuit board.
Regarding claim 6, Potter as modified by Hama teaches a side plate portion (the side portion of the shielding plate 100 and perpendicular to the top plate 101) formed in a way of projecting in the direction intersecting with the top plate portion from the peripheral edge portion of the top plate portion except the plurality of terminal leg portions.
As to claim 10, Potter discloses an electronic circuit module (400) as shown in figures 4a-4b, comprising:
a circuit board (410) having a mounting surface on which electronic component (440) are mounted; and a shield case (405) that is joined to the circuit board and covers the electronic component (440) on the mounting surface; wherein
the shield case has: a top plate portion (A) covering the electronic component (440), and a plurality of terminal leg portions (side leg portion perpendicular to the top portion A, not label) formed in a way of projecting in a direction intersecting with the top plate portion from a peripheral edge portion of the top plate portion;
each of the plurality of terminal leg portions has:
a leg portion (the portion perpendicular to the top portion of the cap 405, hereafter called B) stretching from the top plate portion; a terminal portion (C) which extends in a direction intersecting with the leg portion from a front-end of the leg portion and is joined to the circuit board; and an expansion terminal portion (D) which is formed by bending a front-end portion of each of the terminal portions along an end surface of the circuit board and has a length exceeding a thickness of the circuit board. 

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/           Primary Examiner, Art Unit 2848